DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 02/16/2022, 03/17/2022, 04/07/2022 and 05/11/2022 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent Look on 05/17/2022.

By this examiner's amendment Claim 17 is amended as the following:

17. (Currently Amended) A host device, comprising: 
a processor; and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of host device causing a data processing (DP) accelerator to perform an encryption or decryption operation, the operations comprising: 
establishing a secure communication channel with the DP accelerator over a [[PCI2]] peripheral component interconnect express (PCIe) bus; 
transmitting, to a DP accelerator device over the secure communication channel, a command and input data to either encrypt, or decrypt, the input data using one or more designated keys, wherein, in response to the DP accelerator device receiving the command requesting to encrypt the input data, the DP accelerator generates one or more keys, encrypts the input data using a first of the one of the one or more keys, and transmits the encrypted or decrypted data with a second of the one or more keys to the host device;
receiving the encrypted or decrypted data from the DP accelerator and the second of the one or more keys over the secure communication channel; 
using the second of the one or more keys to decrypt the encrypted input data; and
comparing the result to the input data to validate encryption of the input data by the DP accelerator.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-20 are stated below.
Regarding independent Claims 1, 7, 13 and 17, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “establishing a secure communication channel between a host device and the DP accelerator; receiving, by the DP accelerator, over the secure communication channel, a command and input data from the host device, the command requesting the DP accelerator to encrypt the input data or decrypt the input data; encrypting, or decrypting, by the DP accelerator, the input data according to the command, including, in response to the command requesting to encrypt the input data, generating one or more keys and encrypting the input data using a first of the one or more keys; and transmitting the encrypted or decrypted input data to the host device over the secure communication channel, including transmitting a second of the one or more keys to the host device through the secure communication channel, in response to the command requesting to encrypt the input data, wherein the host device decrypts the encrypted input data using the second of the one or more keys and compares the resulting data to the input data to validate encryption of the input data by the DP accelerator” in combination with all the elements of each respective independent claim. 
The dependent claims 2-6, 8-12, 14-16 and 18-20 are allowable due to their dependence on independent claims 1, 7, 13 and 17 respectively.

The closest prior art made of record are:
Buer et al. US2010/0254537 teaches a system and method for secure and scalable key management for cryptographic processing of data is described herein. A General Purpose Cryptographic Engine (GPE) receives key material via a secure channel from a key server and stores the received Key encryption keys (KEKs) and/or plain text keys in a secure key cache. When a request is received from a host to cryptographically process a block of data, the requesting entity is authenticated using an authentication tag included in the request. The GPE retrieves a plaintext key or generate a plaintext using a KEK if the authentication is successful, cryptographically processes the data using the plaintext key and transmits the processed data. 
Shacham et al. US2002/0087884 teaches a system and method for improving the efficiency of network security protections communication protocols such as Secure Socket Layer ("SSL") using enhanced Rivest-Shamir-Adleman ("RSA") encryption and decryption techniques. During the establishment of the initial handshake of SSL communications, where a client is coupled to a server, the server generates a RSA public/private key pair. The public key is formed using two distinct prime numbers. By reducing the size of these prime numbers and arriving at the decrypted message using the Chinese Remainder Theorem, the efficiency of establishing a secure communications session is increased. Likewise if during generation of the public key, the prime numbers possess a mathematical relationship to the public key such that the prime numbers are on the order of a third of the size of the public key then the efficiency of establishing the initial handshake is again improved.
Chu et al. US2016/0234176 teaches a system and method for protecting user and network assets from malicious attacks. An electronic device having a secure element includes executing a trusted application on a trusted execution environment; taking an ownership with respect to the secure element using a personal identification number in the trusted execution environment; collecting data related to personal information of a user, after obtaining the ownership; encrypting the data in the secure element; and outputting the encrypted data to an external server.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495